         Case 3:20-cr-01560-BTM Document 54 Filed 08/26/21 PageID.57 Page 1 of 1

                                UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,
                                                         Case No. 20cr1560-BTM

                                       Plaintiff,
                        vs.

 Antonio Mario Soria,


                                     Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 •    granted the motion of the Government for dismissal of this case, without prejudice; or

•     the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

•     the Court has granted the motion of the defendant for a judgment of acquittal; or

•     a jury has been waived, and the Court has found the defendant not guilty; or

•     the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      21 :952, 960, 18 :2 - Importation of Methamphetamine, Aiding and Abetting.




Dated:   8/25/2021
                                                    ~11n.~"Q2\~
                                                     on. 13ai-ry ed Moskow~'
                                                    United States District Judge
                                                                                   •
